  Case 6:20-cr-00001-RSB-CLR Document 924 Filed 01/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 UNITED STATES OF AMERICA,

        v.                                              CASE NO.: 6:20-cr-1

 AUDREA SALEM,

        Defendant.


                                         ORDER

       This matter comes before the Court on the Government’s Motion to Seal. (Doc. 922.)

After careful consideration and for good cause shown, the Court GRANTS the unopposed motion.

       THEREFORE, IT IS HEREBY ORDERED that the Government’s Motion to Continue

Sentencing be sealed until further Order of this Court, excepting only such disclosures as the

Government deems necessary to comply with its obligations under Brady v. Maryland, 373 U.S.

83 (1963).

       SO ORDERED, this 27th day of January, 2021.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
